      Case 2:20-cv-01956-DWL Document 24 Filed 02/08/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Briana McKnight,                                   No. CV-20-01956-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Brian McKnight, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff Briana McKnight’s (“Plaintiff”) motion for

16   leave to file a second amended complaint (“SAC”), which Defendant Brian McKnight
17   (“Defendant”) opposes. (Docs. 15, 19.) For the following reasons, the motion is granted.

18                                        BACKGROUND

19          On October 8, 2020, Plaintiff initiated this action by filing a complaint. (Doc. 1.)

20   That same day, the Court issued an order requiring Plaintiff to file an amended complaint

21   that properly alleged the existence of subject matter jurisdiction. (Doc. 6.)

22          On October 12, 2020, Plaintiff filed a first amended complaint (“FAC”). (Doc. 8.)

23   In a nutshell, the FAC alleges that Defendant, “a well-known singer” who is Plaintiff’s

24   estranged father, posted a video on his social media accounts in August 2019 in which he

25   falsely accused Plaintiff of having sex with one of her relatives. (Id. ¶¶ 2, 19.) The FAC

26   asserts two claims: (1) defamation and (2) false light invasion of privacy. (Id. ¶¶ 29-37.)

27          On November 12, 2021, Defendant filed an answer to the FAC. (Doc. 11.)

28          On January 8, 2021, the parties filed the Rule 26(f) report. (Doc. 13.) In the report,
         Case 2:20-cv-01956-DWL Document 24 Filed 02/08/21 Page 2 of 5



 1   Plaintiff’s counsel stated that Plaintiff had recently become aware of a different potential
 2   claim against Defendant arising from his alleged “failure to procure and pay for a
 3   $1,000,000 life insurance policy with the plaintiff as beneficiary pursuant to the terms of a
 4   stipulated judgment in an Arizona family law proceeding involving support for the
 5   plaintiff.” (Id. at 2.) Based on this representation, the Court issued a scheduling order that
 6   set February 8, 2021 as the deadline for the parties to seek leave to file amended pleadings.
 7   (Doc. 18 at 1.)
 8           On January 15, 2021, Plaintiff filed the pending motion for leave to file a SAC.
 9   (Doc. 15.) The only proposed changes are to add allegations and claims pertaining to the
10   insurance policy. (Doc. 15-1.)
11           On January 29, 2021, Defendant filed an opposition. (Doc. 19.)
12           On February 4, 2021, Plaintiff filed a reply. (Doc. 21.)1
13                                          DISCUSSION
14           Because Plaintiff requested leave to amend her complaint before the amendment
15   deadline set forth the scheduling order, her request is governed by Rule 15(a)(2) of the
16   Federal Rules of Civil Procedure. “Rule 15 advises the court that ‘leave [to amend] shall
17   be freely given when justice so requires.’” Eminence Capital, LLC v. Aspeon, Inc., 316
18   F.3d 1048, 1051 (9th Cir. 2003). “This policy is ‘to be applied with extreme liberality.’”
19   Id. Thus, Plaintiff’s amendment request should be granted unless “the amendment: (1)
20   prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue delay in
21   litigation; or (4) is futile.” AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946,
22   951 (9th Cir. 2006). Of these factors, “it is the consideration of prejudice to the opposing
23   party that carries the greatest weight.” Eminence Capital, 316 F.3d at 1052.
24           Defendant opposes Plaintiff’s amendment request because her proposed new
25   insurance-related claims are “wholly unrelated” to her existing defamation-related claims
26   and “arise from wholly unrelated facts and circumstances.” (Doc. 19 at 2.)              More
27   specifically, Defendant argues that (1) Rule 15(a)(2)’s liberal amendment standard only
28   1
             Plaintiff requested for oral argument, but this request is denied because the issues
     are fully briefed and oral argument will not aid the Court’s decision. See LRCiv 7.2(f).

                                                 -2-
      Case 2:20-cv-01956-DWL Document 24 Filed 02/08/21 Page 3 of 5



 1   applies “when the amended complaint is substantively related to the original complaint”
 2   (id. at 4); (2) granting Plaintiff’s amendment request would “radically alter the scope and
 3   nature of the case,” by “turn[ing] a simple defamation action about a single isolated
 4   incident in August 2019 into an unwieldy family law case stretching back to 2003” (id. at
 5   5-6); (3) Plaintiff would not suffer any prejudice if her request were denied because she
 6   could simply file a separate lawsuit (id. at 6); and (4) he will suffer prejudice if the
 7   amendment request is granted because a joint trial of all claims “would allow Plaintiff to
 8   introduce evidence unrelated to the Defamation Claims that would evoke an emotional bias
 9   against Defendant” and result in juror confusion (id. at 6-8).
10          Defendant’s arguments lack merit.        As an initial matter, although Plaintiff’s
11   proposed new claims against Defendant may not be transactionally related to her existing
12   claims against Defendant, this does not preclude Plaintiff from asserting both sets of claims
13   in the same action. Rule 18(a) of the Federal Rules of Civil Procedure provides that “[a]
14   party asserting a claim . . . may join, as independent or alternative claims, as many claims
15   as it has against an opposing party.” Thus, “[o]nce a party properly asserts its first claim,
16   it may use that as a platform to assert any other claim—related or unrelated—against that
17   particular opposing party.” See 1 S. Gensler, Federal Rules of Civil Procedure, Rules and
18   Commentary, Rule 18, at 479 (2018). See also Wolde-Meskel v. Vocational Instruction
19   Project Community Servs., Inc., 166 F.3d 59, 62 (2d Cir. 1999) (“[C]laims joined under
20   Rule 18 need not be part of the same case or controversy as claims over which the court
21   would have independent original jurisdiction.”). And because Plaintiff sought leave to
22   assert the new claims before the expiration of the amendment deadline set forth in the
23   scheduling order, Rule 15(a)(2)’s liberal amendment standard remains applicable. See
24   Gensler, supra, at 481 (noting that “[a] party who is already asserting a claim may amend
25   its pleadings to add other claims as allowed by Rule 18” and that “the standards governing
26   amended pleadings under Rule 15 would then also have to be met”). See also Nilsen v.
27   City of Moss Point, 674 F.2d 379, 389 (5th Cir. 1982) (recognizing that “at the beginning
28   of an action, a plaintiff is free to join any claims that he may have against the defendant


                                                 -3-
         Case 2:20-cv-01956-DWL Document 24 Filed 02/08/21 Page 4 of 5



 1   regardless of whether they are factually related” under Rule 18(a), whereas “if he attempts
 2   to amend to include an unrelated claim on the eve of trial, the district court would be
 3   justified in denying leave to amend”).
 4            That standard is easily satisfied here. As noted, Defendant doesn’t argue that
 5   Plaintiff’s amendment request is sought in bad faith or is futile (which are two of the four
 6   grounds for opposing an amendment request under Rule 15(a)(2)). Nor does it appear that
 7   Defendant is making a claim of undue delay (which is the third ground) and such a claim
 8   would, in any event, be unavailing. Although the new claims may expand the scope of
 9   discovery in this action, they will not result in undue delay. This case is still in the early
10   stages of the discovery process.
11            As for prejudice (which is the final ground for opposing an amendment request
12   under Rule 15(a)(2)), all of Defendant’s arguments are based on the hypothetical prejudice
13   that could flow from trying the insurance- and defamation-related claims at the same time
14   before the same jury. But by granting Plaintiff’s amendment request, the Court is simply
15   allowing Plaintiff to pursue discovery related to both sets of claims at the same time as part
16   of the same action. This approach should, if anything, promote efficiency, as both sets of
17   claims touch upon and, in a sense, arise from the parties’ estranged father-daughter
18   relationship. Moreover, it is possible that one or both sets of claims will not survive
19   summary judgment.2 In that scenario, Defendant’s concerns about trial prejudice would
20   be mooted—there would be no joint trial of both sets of claims. And finally, even if both
21   sets of claims do survive summary judgment, the Court will have an array of tools at its
22   disposal (including, if necessary, bifurcation) to avoid the spillover effect that Defendant
23   fears.
24            …
25            …
26            …
27
     2
             This statement should not be viewed as expressing any prejudgment as to the
28   viability of Plaintiff’s specific claims. It is a general observation about the civil litigation
     process.

                                                  -4-
     Case 2:20-cv-01956-DWL Document 24 Filed 02/08/21 Page 5 of 5



 1       Accordingly,
 2       IT IS ORDERED that:
 3       (1)   Plaintiff’s motion for leave to file a SAC (Doc. 15) is granted.
 4       (2)   Plaintiff may, within 14 days of this order, file and serve the SAC.
 5       Dated this 8th day of February, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -5-
